 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GREAT AMERICAN LIFE INSURANCE                    No. 2:18-cv-02783-MCE-KJN
         COMPANY,
12
                           Plaintiff,
13                                                        ORDER
                v.
14
         SAUNDRA LEE BROWN-KINGSTON,
15       et al.,
16                         Defendants.
17

18            On November 15, 2018, plaintiff-in-interpleader Great American Life Insurance Company

19   (“GALIC”) filed a motion for leave to deposit funds into the court registry. (ECF No. 11.)1 On

20   November 19, 2018, the court took this matter under submission on the briefs without oral

21   argument, pursuant to Local Rule 230(g) and ordered that defendants’ opposition, if any, shall be

22   filed by November 26, 2018. (ECF No. 12.) The deadline having passed, defendant Christine

23   Leora Bailey filed a notice of non-opposition (ECF No. 13) and defendant Saundra Lee Brown-

24   Kingston has failed to oppose the motion.

25            According to Federal Rule of Civil Procedure 67, “[i]f any part of the relief sought is . . .

26   the disposition of a sum of money . . . a party—on notice to every other party and by leave of

27

28   1
         This action proceeds before the undersigned pursuant to E.D. Cal. L.R. 150(b) and 302(c)(6).
                                                        1
 1   court—may deposit with the court all or part of the money . . . whether or not that party claims

 2   any of it.” Fed. R. Civ. P. 67.

 3          On October 16, 2018, GALIC initiated this action for interpleader pursuant to 28 U.S.C.

 4   § 1335 against defendants, regarding a dispute over who should receive death benefits under a

 5   particular life insurance policy. (ECF No. 1.) GALIC now moves for leave to “deposit funds

 6   representing the face value of the death benefits due under the Policy in the amount of

 7   $502,334.70, along with any accrued interest.” (ECF No. 11-1 at 4.)

 8          GALIC has demonstrated that this matter is governed by Rule 67; all parties were

 9   properly notified; and no defendant has opposed this motion. Accordingly, IT IS HEREBY

10   ORDERED THAT:

11          1. Plaintiff-in-interpleader’s motion for leave to deposit funds into the court registry

12              (ECF No. 11) is GRANTED.

13          2. Great American Life Insurance Company may deposit with the Court Clerk a check

14              made payable to the “Clerk of Court, U.S. District Court, Eastern District of

15              California” in the amount of $502,334.70, plus any applicable interest. Such deposit

16              may be made at any time after this order is signed by the court.

17          IT IS SO ORDERED.

18   Dated: November 29, 2018

19

20
21

22

23

24

25

26
27

28
                                                       2
